



Exhibit 10.11.4


INCORPORATED TERMS
DATED AS OF _________, 2018
TO
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
The following are the “Incorporated Terms” referred to in the instrument
entitled “Key Executive Employment and Severance Agreement” which refers to
these Incorporated Terms and which has been signed by the Company and the
Employee (the “Base Instrument”). The Incorporated Terms and the Base Instrument
constitute a single agreement and that agreement consists of the Base Instrument
and the Incorporated Terms. The Incorporated Terms dovetail with the Base
Instrument; because the last section of the Base Instrument is Section 1, the
Incorporated Terms begin with Section 2.


2.Definitions.
(a)409A Affiliate. Each entity that is required to be included in the Company’s
controlled group of corporations within the meaning of Section 414(b) of the
Code, or that is under common control with the Company within the meaning of
Section 414(c) of the Code; provided, however, that the phrase “at least 50%”
shall be used in place of the phrase “at least 80%” each place it appears
therein or in the regulations thereunder.
(b)Act. The Securities Exchange Act of 1934, as amended.
(c)Affiliate and Associate. The terms “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule l2b-2 of the General Rules
and Regulations under the Act.
(d)Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner” of
any securities:
(i)which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (B) securities issuable upon exercise of Rights issued pursuant
to the terms of the Company’s Amended and Restated Rights Agreement, effective
as of August 1, 2018, between the Company and Equiniti Trust Company, as amended
from time to time (or any successor to such Rights Agreement), at any time
before the issuance of such securities;
(ii)which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule l3d-3 of the General Rules and Regulations
under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this Subsection
2(d) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or





--------------------------------------------------------------------------------





(iii)which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in Subsection 2(d)(ii)
above) or disposing of any voting securities of the Company.
(e)Cause. “Cause” for termination by the Employer of the Executive’s employment
shall, for purposes of this Agreement, be limited to (i) the engaging by the
Executive in intentional conduct not taken in good faith which has caused
demonstrable and serious financial injury to the Employer, as evidenced by a
determination in a binding and final judgment, order or decree of a court or
administrative agency of competent jurisdiction, in effect after exhaustion or
lapse of all rights of appeal, in an action, suit or proceeding, whether civil,
criminal, administrative or investigative; (ii) conviction of a felony (as
evidenced by binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal) which
substantially impairs the Executive’s ability to perform his duties or
responsibilities; and (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent)
(f)Change in Control of the Company. The occurrence of any one of the following
events:
(i)any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after January 1, 2011, pursuant to express
authorization by the Board of Directors of the Company (the “Board”) that refers
to this exception) representing 50% or more of either the then outstanding
shares of common stock of the Company or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors; or
(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on
January 1, 2011, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company), whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on January 1, 2011, or
whose initial appointment, election or nomination for election as a director
which occurred after January 1, 2011 was approved by such vote of the directors
then still in office at the time of such initial appointment, election or
nomination who were themselves either directors on January 1, 2011 or initially
appointed, elected or nominated by such two-thirds (2/3) vote as described above
ad infinitum (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
shall not be Continuing Directors for purposes of this Agreement until after
such individuals are first nominated for election by a vote of at least
two-thirds (2/3) of the then Continuing Directors and are thereafter elected as
directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change in Control of the
Company, the subsequent qualification of such persons as Continuing Directors
shall not alter the fact that a Change in Control of the Company occurred; or





--------------------------------------------------------------------------------





(iii)a merger, consolidation or share exchange of the Company with any other
corporation is consummated or voting securities of the Company are issued in
connection with a merger, consolidation or share exchange of the Company (or any
direct or indirect subsidiary of the Company), other than (A) a merger,
consolidation or share exchange which would result in the voting securities of
the Company entitled to vote generally in the election of directors outstanding
immediately prior to such merger, consolidation or share exchange continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof entitled to vote generally in the election of
directors of such entity or parent outstanding immediately after such merger,
consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of the Company (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after January 1, 2011,
pursuant to express authorization by the Board that refers to this exception)
representing at least 50% of the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or
(iv)the sale or disposition by the Company of all or substantially all of the
Company’s assets (in one transaction or a series of related transactions within
any period of 24 consecutive months), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity of
which at least 75% of the combined voting power of the voting securities
entitled to vote generally in the election of directors immediately after such
sale are owned by Persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
(g)Code. The Internal Revenue Code of 1986, including any amendments thereto or
successor tax codes thereof.
(h)Company. Subject to Section 18(a) hereof, “Company” has the meaning given to
it in the first paragraph of this Agreement.
(i)Compensation Committee. The Board of Directors of the Company, an appropriate
committee thereof or a committee comprised of members of management of the
Employer, in each case, in accordance with the Company’s practice prior to the
Change in Control of the Company with respect to executives of comparable
position to the Executive.
(j)Covered Termination. Subject to Subsection 3(b) hereof, any Termination of
Employment during the Employment Period where the Notice of Termination is
delivered on, or the Termination Date is, any date prior to the end of the
Employment Period.
(k)Effective Date. The date shown on the first page of the Base Agreement as the
effective date on which this Agreement was entered into.
(l)Employment Period. Subject to Subsection 3(b) hereof, a period commencing on
the date of a Change in Control of the Company, and ending at 11:59 p.m. Central
Time on the third anniversary of such date.
(m)Employer. “Employer” has the meaning given to it in the second paragraph of
this Agreement.
(n)Excess Parachute Payment. “Excess Parachute Payment” has the meaning assigned
to it in Section 280G of the Code and shall be valued as provided therein.
Present value for purposes of this Agreement shall be calculated in accordance
with Section 280G(d)(4) of the Code and the regulations thereunder (or any
successor provisions thereto).
(o)Good Reason. For purposes of this Agreement, the Executive shall have “Good
Reason” for Termination of Employment in the event of:





--------------------------------------------------------------------------------





(i)A material diminution in the Executive’s annual base salary;
(ii)A material diminution in the Executive’s authority, duties, or
responsibilities;
(iii)A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Board of Directors of the Employer.
(iv)A material diminution in the budget over which the Executive retains
authority.
(v)Any other action or inaction that constitutes a material breach by the
Employer of this Agreement.
Good Reason shall not exist for a Termination of Employment unless the Executive
provides notice to the Employer of the existence of the condition described in
(i) through (v) above within a period not to exceed 90 days of the initial
existence of the condition, upon which the Employer has thirty days during which
it may remedy the condition and not be required to pay the Termination Payment.
(p)MGIC. Mortgage Guaranty Insurance Corporation.
(q)Multiplier. The number specified in Section 1 to this Agreement.
(r)Parachute Payment. “Parachute Payment” has the meaning assigned to it in
Section 280G of the Code and shall be valued as provided therein. Present value
for purposes of this Agreement shall be calculated in accordance with Section
280G(d)(4) of the Code and the regulations thereunder (or any successor
provisions thereto).
(s)Person. Any individual, firm, partnership, corporation or other entity,
including any successor (by merger or otherwise) of such entity, or a group of
any of the foregoing acting in concert.
(t)Prime. The rate of interest announced by U.S. Bank, National Association,
Milwaukee, Wisconsin, from time to time as its prime or base lending rate, such
rate to be determined on the Termination Date.
(u)Restricted Stock Award. A grant of shares of restricted stock or a grant of a
right to receive shares of stock (or a cash payment based upon the fair market
value of a share of stock) in the future.
(v)Section 409A Tax. Interest charges and taxes imposed by Section 409A(a)(1)(B)
of the Code, or any state, local, or foreign taxes of a similar nature, or any
interest charges or penalties with respect to such taxes.
(w)Termination Date. Except as otherwise provided in Subsection 3(b), Subsection
11(b), and Subsection 18(a) hereof, the term “Termination Date” means (i) if the
Executive’s Termination of Employment is by the Executive’s death, the date of
death; (ii) if the Executive’s Termination of Employment is by reason of
voluntary early retirement, as agreed in writing by the Employer and the
Executive, the date of such early retirement which is set forth in such written
agreement; (iii) if the Termination of Employment is by reason of disability
pursuant to Section 13 hereof, the earlier of thirty days after the Notice of
Termination is given or one day prior to the end of the Employment Period; (iv)
if the Termination of Employment is by the Executive voluntarily (other than for
Good Reason), the date the Notice of Termination is given; (v) if the
Termination of Employment is by the Employer for Cause, the earlier of ten days
after the Notice of Termination is given or one day prior to the end of the
Employment Period; and (vi) if the Executive’s Termination of Employment is by
the Employer (other than for Cause or by reason of disability pursuant to
Section 13 hereof) or by the Executive for Good Reason, the earlier of thirty
days after the Notice of Termination is given or one day prior to the end of the
Employment Period. Notwithstanding the foregoing,





--------------------------------------------------------------------------------





(i)If termination is for Cause pursuant to Subsection 2(e)(iii) of this
Agreement and if the Executive has cured the conduct constituting such Cause as
described by the Employer in its Notice of Termination within such ten-day or
shorter period, then the Executive’s employment hereunder shall continue as if
the Employer had not delivered its Notice of Termination; provided, however, the
right of the Executive to cure such conduct shall apply only to the first Notice
of Termination indicating that the termination is for Cause.
(ii)If the party receiving the Notice of Termination notifies the other party
that a dispute exists concerning the termination within the appropriate period
following receipt thereof and it is finally determined that the reason asserted
in such Notice of Termination did not exist, then (i) if such Notice was
delivered by the Executive, the Executive will be deemed to have voluntarily
terminated his employment and the Termination Date shall be the earlier of the
date fifteen days after the Notice of Termination is given or one day prior to
the end of the Employment Period and (ii) if delivered by the Company, the
Company will be deemed to have terminated the Executive other than by reason of
death, disability or Cause.
(x)Termination of Employment. For purposes of this Agreement, the Executive’s
Termination of Employment shall be presumed to occur (A) when the Company and
Executive reasonably anticipate that no further services will be performed by
the Executive for the Company and its 409A Affiliates or that the level of bona
fide services the Executive will perform as an employee of the Company and its
409A Affiliates will permanently decrease to no more than 20% of the average
level of bona fide services performed by the Executive (whether as an employee
or independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of services) or (B)
when the Company determines in good faith based on the facts and circumstances
in accordance with Code Section 409A, upon a decrease in services by the
Executive to more than 20% of such average level of bona fide services but less
than 50%, that a Termination of Employment has occurred. The Executive’s
Termination of Employment shall be presumed not to occur where the level of bona
fide services performed by the Executive for the Company and its 409A Affiliates
continues at a level that is 50% or more of the average level bona fide services
performed by the Executive (whether as an employee or independent contractor)
for the Company and its 409A Affiliates over the immediately preceding 36-month
period (or such lesser period of service). No presumption applies to a decrease
in services that is more than 20% of such average level of bona fide services
but less than 50%, and in such event, whether the Executive has had a
Termination of Employment will be determined in good faith by the Company based
on the facts and circumstances in accordance with Code Section 409A.
Notwithstanding the foregoing, if Executive takes a leave of absence for
purposes of military leave, sick leave or other bona fide leave of absence, the
Executive will not be deemed to have incurred a Termination of Employment for
the first six months of the leave of absence, or if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract,
including this Agreement; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine months without
causing a Termination of Employment. The foregoing notwithstanding, no
Termination of Employment shall be deemed to have occurred under this Agreement
unless there has been a “separation from service” as defined under Code Section
409A and Termination of Employment shall be construed to mean “separation from
service” as so defined.
3.Termination or Cancellation Prior to Change in Control.
(a)Subject to Subsection 3(b) hereof, the Employer and the Executive shall each
retain the right to terminate the employment of the Executive at any time prior
to a Change in Control of the Company. Subject to Subsection 3(b) hereof, in the
event the Executive’s employment is terminated prior to a Change in Control of
the Company, this Agreement shall be terminated and cancelled and of no further
force and effect, and any and all rights and obligations of the parties
hereunder shall cease.
(b)Anything in this Agreement to the contrary notwithstanding, if a Change in
Control of the Company occurs and if the Executive’s employment with the
Employer is terminated (other than a termination due to the Executive’s death or
as a result of the Executive’s disability) during the period





--------------------------------------------------------------------------------





of 90 days prior to the date on which the Change in Control of the Company
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control of the Company or
(ii) was by the Executive for Good Reason or was by the Employer for other than
Cause and otherwise arose in connection with or in anticipation of a Change in
Control of the Company, then for all purposes of this Agreement such termination
of employment shall be deemed a “Covered Termination,” “Notice of Termination”
shall be deemed to have been given, and the “Employment Period” shall be deemed
to have begun on the date of such termination which shall be deemed to be the
“Termination Date” and the date of the Change in Control of the Company for
purposes of this Agreement.
4.Employment Period; Vesting of Certain Benefits. If a Change in Control of the
Company occurs when the Executive is employed by the Employer, the Employer will
continue thereafter to employ the Executive during the Employment Period, and
the Executive will remain in the employ of the Employer in accordance with and
subject to the terms and provisions of this Agreement. The foregoing
notwithstanding, an Executive may terminate his or her employment for any or no
reason during the Employment Period. Payments under this Agreement upon a
voluntary termination of employment by the Executive other than for Good Reason
shall be as provided in Section 8. Any Termination of Employment of the
Executive during the Employment Period, whether by the Company or the Employer,
shall be deemed a Termination of Employment by the Company for purposes of this
Agreement.
5.Duties. During the Employment Period, the Executive (a) shall devote the
Executive’s best efforts and all of the Executive’s business time, attention and
skill to the business and affairs of the Employer and (b) shall be entitled to
materially the same job function as held by the Executive at the time of the
Change in Control of the Company or in such other job function or functions as
shall be mutually agreed upon in writing by the Executive and the Employer from
time to time. The services which are to be performed by the Executive hereunder
are to be rendered in the same metropolitan area in which the Executive was
employed at the date of such Change in Control of the Company, or in such other
place or places as shall be mutually agreed upon in writing by the Executive and
the Employer from time to time. Any travel incident to the Executive’s job
function shall not be deemed to result in a breach of the immediately preceding
sentence by the Company.
6.Compensation. During the Employment Period, the Executive shall be compensated
as follows:
(a)The Executive shall receive, at reasonable intervals (but not less often than
monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than the Executive’s highest annual base salary
in effect at any time during the 90-day period immediately prior to the Change
in Control of the Company, or if prior to the Change in Control of the Company,
the Employer had approved an increase in such base salary to take effect after
the Change in Control of the Company, at such higher rate beginning on the date
on which such increase was to take effect (determined prior to any reduction for
amounts deferred under Section 401(k) of the Code or otherwise, or deducted
pursuant to a cafeteria plan or qualified transportation benefit under Sections
125 and 132(f) of the Code), subject to adjustment as hereinafter provided in
Section 7 (such salary amount as adjusted upward from time to time is hereafter
referred to as the “Annual Base Salary”).
(b)The Executive shall be reimbursed, at such intervals and in accordance with
such standard policies that were in effect at any time during the 90-day period
immediately prior to the Change in Control of the Company, for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer,
including travel expenses.
(c)The Executive and/or the Executive’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan at any time during the 90-day
period immediately prior to the Change in Control of the Company), in any and
all plans providing benefits for the Employer’s salaried employees in general,
including but not limited to group life insurance, hospitalization, medical,
dental, pension, profit sharing and stock-based compensation.





--------------------------------------------------------------------------------





(d)The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the highest number of paid holidays to which the
Executive was entitled annually at any time during the 90-day period immediately
prior to the Change in Control of the Company.
(e)The Executive shall be included in all plans providing additional benefits to
executives of the Employer of comparable status and position to the Executive,
including but not limited to deferred compensation, supplemental retirement,
stock-based compensation, and similar or comparable plans, and shall receive
fringe benefits made available to executives of the Employer of comparable
status and position to the Executive; provided, that the Employer’s obligation
to include the Executive in bonus or incentive compensation plans shall be
determined by Subsection 6(g) hereof.
(f)The aggregate annual value of the benefits made available to the Executive
pursuant to Subsections 6(c) and (e) shall not be less than 75% of the highest
aggregate annual value of the benefits of the type referred to in such
Subsections that were made available to the Executive at any time during the
90-day period immediately prior to the Change in Control of the Company, except
that if executives based in the United States of Affiliated Companies whose
status and position with such Companies are approximately comparable to the
Executive do not generally receive stock options, restricted stock or other
stock-based compensation, during any period in which the Executive does not
receive such benefits, (i) the highest aggregate value of the benefits during
such 90-day period shall be computed without regard the value of stock options,
restricted stock or other stock-based compensation, and (ii) the percentage in
the preceding portion of this sentence shall be increased to 100% from 75%. The
term “Affiliated Companies” means companies that become Affiliates of the
Employer as a result of the Change in Control of the Company.
(g)(i)    To assure that the Executive will have an opportunity to earn annual
incentive compensation after a Change in Control of the Company, the Executive
shall be included in a bonus plan of the Employer which shall satisfy the
standards described below (such plan, the “Post-Change Bonus Plan”). Bonuses
under the Post-Change Bonus Plan shall be payable annually with respect to
achieving such annual financial or other goals reasonably related to the
business of the Employer (or, in the case of an Executive whose primary
responsibility is sales of the products of the Employer or an Affiliate, to the
extent so provided by the Employer or the Affiliate, reasonably related to such
sales) as the Employer shall establish (the “Goals”), all of which Goals that
are determinable under objective standards shall be attainable on an annual
basis with approximately the same degree of probability as the comparable goals
under the Employer’s bonus plan or plans as in effect at any time during the
90-day period immediately prior to the Change in Control of the Company (whether
one or more, the “Pre-Change Company Bonus Plan”) and in view of the Employer’s
existing and projected financial and business circumstances applicable at the
time. The determination of whether any of the Goals that are determinable under
subjective standards has been achieved shall be made by the Compensation
Committee. In the event a majority of the members of the Compensation Committee
are not persons who were on the Compensation Committee or were officers of MGIC
during the 90-day period prior to the date of the Change in Control of the
Company or the highest ranking member of the Compensation Committee is not a
person who was on the Compensation Committee during such 90-day period, none of
the Goals shall be subjective.
(ii)    The maximum amount of the bonus (the “Bonus Amount”) that the Executive
is eligible to earn under the Post-Change Bonus Plan shall be no less than the
product of the Executive’s Annual Base Salary multiplied by a percentage that is
at least 75% of the percentage that determined the Executive’s maximum award
provided in the Pre-Change Company Bonus Plan (such maximum bonus amount herein
referred to as the “Targeted Bonus”), and in the event the Goals (other than any
objective Goal) are not achieved such that the entire Targeted Bonus is not
payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal to a
portion of the Targeted Bonus reasonably related to that portion of the Goals
which were achieved. The Bonus Amount earned shall be paid within 75 days after
the end of the related fiscal year; at the option of the Employer, up to
one-third of the Bonus Amount may be paid in restricted stock if the class of
stock of which such restricted stock is a part is publicly-traded in an active
market in the United States and such stock becomes fully vested by continued
employment for a period of not more than one year after the date on which the
Bonus Amount is paid.
7.Annual Compensation Adjustments. During the Employment Period, the
Compensation Committee will consider and appraise, annually, the contributions
of the Executive to the Company, and in accordance with the Company’s practice
prior to the Change in Control of the Company,





--------------------------------------------------------------------------------





good faith consideration shall be given to the upward adjustment of the
Executive’s Annual Base Salary, annually.
8.Termination for Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his or
her employment other than for Good Reason (any such terminations to be subject
to the procedures set forth in Section 14 hereof), then the Executive shall be
entitled to receive only Accrued Benefits pursuant to Subsection 10(a) hereof.
9.Termination Giving Rise to a Termination Payment.
(a)If there is a Covered Termination by the Executive for Good Reason, or by the
Company other than by reason of (i) death, (ii) disability pursuant to
Section 13 hereof, or (iii) Cause (any such terminations to be subject to the
procedures set forth in Section 14 hereof), then the Executive shall be entitled
to receive, and the Company shall promptly pay, Accrued Benefits and, in lieu of
further Annual Base Salary for periods following the Termination Date, as
liquidated damages and additional severance pay and in consideration of the
covenant of the Executive set forth in Subsection 15(a) hereof, the Termination
Payment pursuant to Subsection 10(b) hereof.
(b)If there is a Covered Termination and the Executive is entitled to Accrued
Benefits and the Termination Payment, then the Company shall provide to the
Executive the following additional benefits:
(i)The Executive shall receive until the end of the second calendar year
following the calendar year in which the Executive’s Termination of Employment
occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s Termination
of Employment), provided by a nationally recognized executive placement firm
selected by the Company; provided that the cost to the Company of such services
shall not exceed 10% of the Executive’s Annual Base Salary.
(ii)Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment and is covered by benefits which in the
aggregate are at least equal in value to the following benefits, the Executive
shall continue to be covered, at the expense of the Company, by the same or
equivalent life insurance, hospitalization, medical and dental coverage as was
required hereunder with respect to the Executive immediately prior to the date
the Notice of Termination is given, subject to the following:
(A)If applicable, following the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Section 105(h) of the Code, benefits payable under such health
plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend such
health plan to comply therewith.
(B)During the first six months following the Executive’s Termination Date, the
Executive shall pay the Company for any life insurance coverage that provides a
benefit in excess of $50,000 under a group term life insurance policy. After the
end of such six month period, the Company shall make a cash payment to the
Executive equal to the aggregate premiums paid by the Executive for such
coverage, and thereafter such coverage shall be provided at the expense of the
Company for the remainder of the period.
If the Executive is entitled to the Termination Payment pursuant to Subsection
3(b), within ten days following the Change in Control of the Company, the
Company shall reimburse the Executive for any COBRA premiums the Executive paid
for his or her hospitalization, medical and dental coverage under COBRA from the
Executive’s Termination Date through the date of the Change in Control of the
Company.





--------------------------------------------------------------------------------





(iii)The Company shall cause the Executive to be fully and immediately vested in
his or her accrued benefit under any supplemental executive retirement plan of
the Employer providing benefits for the Executive (the “SERP”) and in any
restricted stock paid as part of the Executive’s Bonus Amount as contemplated by
Subsection 6(g)(ii).
(iv)If the Executive is not fully vested in all accrued benefits under any
defined contribution retirement plan of the Employer, the Company shall make a
lump sum payment to the Executive in an amount equal to the difference between
the fully vested amount of the Executive’s account balances under such plan at
the Termination Date and the vested amount of such balances at such time.
(v)The Company shall reimburse the Executive for up to an aggregate of $10,000
in (A) tax preparation assistance fees for the tax year in which the Termination
Payment is made and (B) fees and expenses of consultants and/or legal or
accounting advisors engaged by the Executive to advise the Executive as to
matters relating to the computation of benefits due and payable under
Subsection 10(b).
(vi)The Company shall cause all restrictions on Restricted Stock Awards held by
the Executive upon the Termination Date to lapse such that the Executive is
fully and immediately vested in his or her restricted stock or restricted stock
units and shall cause all unexercised stock options held by the Executive upon
the Termination Date to be fully vested and exercisable in full.
10.Payments.
(a)Accrued Benefits. For purposes of this Agreement, the Executive’s “Accrued
Benefits” shall include the following amounts, payable as described herein:
(i) all Annual Base Salary for the time period ending with the Termination Date;
(ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive on behalf of the Employer for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plan then in effect; (iv) a lump sum payment of the bonus or
incentive compensation otherwise payable to the Executive with respect to the
year in which termination occurs under all bonus or incentive compensation plan
or plans in which the Executive is a participant, but subject to any deferral
election then in effect; and (v) all other payments and benefits to which the
Executive (or in the event of the Executive’s death, the Executive’s surviving
spouse or other beneficiary) may be entitled as compensatory fringe benefits or
under any benefit plan of the Employer, excluding severance payments under any
Employer severance policy, practice or agreement in effect immediately prior to
the Change in Control of the Company. Payment of Accrued Benefits shall be made
promptly in accordance with the Company’s prevailing practice with respect to
Subsections 10(b)(i) and (ii) or, with respect to Subsections 10(b)(iii), (iv)
and (v), pursuant to the terms of the benefit plan or practice establishing such
benefits.
(b)Termination Payment and Other Payments.
(i)The Termination Payment shall be an amount equal to (A) the Executive’s
Annual Base Salary (as defined in Subsection 6(a) and determined as of the time
of the Change in Control of the Company or, if higher, immediately prior to the
date the Notice of Termination is given) plus (B) an amount equal to the greater
of the Executive’s Targeted Bonus for the year in which the Termination Date
occurs or the bonus the Executive received (w) for the year in which the Change
in Control of the Company occurred or (x) for the year prior to the year in
which the Change in Control of the Company occurred (each year described in
clauses (w) and (x) is herein referred to as a “Prior Year”) plus (C) an amount
equal to the “actuarial equivalent” (as defined in the Company’s defined benefit
pension plan on the determination date) of the Executive’s benefit accruals
under the pension plan and the SERP for, whichever is greater, the year in which
the Termination Date occurs or a Prior Year plus an amount equal to the
Company’s matching contribution and profit sharing contribution under the
Company’s defined contribution profit sharing and savings plan for, whichever is
greater, the year in which the Termination Date occurs or a





--------------------------------------------------------------------------------





Prior Year (the aggregate amount set forth in (A), (B) and (C) hereof shall
hereafter be referred to as “Annual Cash Compensation”), times (D) the
Multiplier); provided, however, that such amount shall not be less than the
severance benefits to which the Executive would have been entitled under the
Company’s severance policies and practices in effect immediately prior to the
Change in Control of the Company.
The Termination Payment shall be paid to the Executive in cash equivalent in two
lump sums if any stock of the Company or any Affiliate is publicly traded on an
established securities market or otherwise at the time of the Executive’s
Termination of Employment. The first lump sum shall be paid within ten (10)
business days after the Executive’s Termination Date and shall equal the amount
that (aa) does not exceed the Termination Payment amount and (bb) is the lesser
of two times (y) the Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the taxable year of the
Executive preceding the taxable year in which the Executive has a Termination of
Employment or (z) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Executive has a Termination of Employment. The second lump sum payment shall be
equal to the difference between the amount calculated under the first sentence
of this paragraph and the amount calculated under the second sentence of this
paragraph, and such amount shall be paid six months and one day after the
Executive’s Termination Date. Each lump sum payment shall be deemed a separate
payment for purposes of Code Section 409A. If the Company or any Affiliate has
no publicly traded stock, as described above, at the Executive’s Termination of
Employment, then the entire Termination Payment shall be paid within ten (10)
business days after the Executive’s Termination Date. Any Termination Payment
amount paid six months and one day after the Executive’s Termination Date shall
be accompanied by a payment of interest calculated at Prime, compounded
quarterly. Notwithstanding the foregoing, in the event the Executive’s
Termination Date is pursuant to Subsection 3(b), the Termination Payment shall
be paid within ten (10) business days after the date of the Change in Control of
the Company (as defined without reference to Subsection 3(b)), without interest.
The Termination Payment shall not be reduced by any present value or similar
factor, and the Executive shall not be required to mitigate the amount of the
Termination Payment by securing other employment or otherwise, nor will such
Termination Payment be reduced by reason of the Executive securing other
employment or for any other reason. The Termination Payment shall be in lieu of,
and acceptance by the Executive of the Termination Payment shall constitute the
Executive’s release of any rights of Executive to, any other severance payments
under any Company severance policy, practice or agreement.
(ii)Notwithstanding any other provision of this Agreement, if any portion of any
payment or benefit under this Agreement, or under any other agreement with or
plan of the Employer, including payments that may be deemed to have occurred on
account of accelerated vesting of restricted stock, restricted stock units or
stock options (in the aggregate “Total Payments”), would constitute an Excess
Parachute Payment, and would, but for this Subsection 10(b)(ii), result in the
imposition on the Executive of an excise tax under Code Section 4999 (the
“Excise Tax”), in each case, as determined by National Tax Counsel as provided
for in Subsection 10(b)(iii), then the Total Payments to be made to the
Executive shall be adjusted as follows:
(A)If the Executive is 62 years old or older on the date of a Change in Control
of the Company and/or the Effective Date of this Agreement is on or after
October 23, 2014, then the Total Payments shall be reduced such that the value
of the Total Payments that the Executive is entitled to receive shall be One
Dollar ($1) less than the maximum amount that the Executive may receive without
becoming subject to the Excise Tax;
(B)If the Executive is less than 62 years old on the date of a Change in Control
of the Company and the Effective Date of this Agreement is before October 23,
2014, then the Total Payments shall be reduced as provided in Subsection
10(b)(ii)(A) only if the after-tax value to the





--------------------------------------------------------------------------------





Executive if the Total Payments are so reduced is greater than the after-tax
value to the Executive of the Total Payments if they are not so reduced;
in each case as determined by National Tax Counsel as provided for in Subsection
10(b)(iii).
For purposes of the calculations required pursuant to this Subsection 10(b), the
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation (including, for
the avoidance of doubt, the tax imposed by Code Section 4999 to the extent
applicable) on the date on which the applicable payment is made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s domicile for income tax purposes on the date on
which the applicable payment is made, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes.
(iii)Promptly following notice by the Company or the Executive to the other of
its belief that there is a payment or benefit due the Executive which, if not
reduced in accordance with Section 10(b)(ii)(A), will result in an Excess
Parachute Payment, the Executive and the Company shall obtain the opinion (which
need not be unqualified) of nationally recognized tax counsel (“National Tax
Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (A) the amount of the Base Period Income, (B)
the amount and present value of Total Payments before any reduction, (C) the
amount and present value of any Excess Parachute Payments, (D) the Excise Tax on
any Excess Parachute Payment, (E) payments or benefits to be included in Total
Payments, and (F) for Executives described in Subsection 10(b)(ii)(B),(1) the
after-tax value of the Total Payments if the reduction in Total Payments
contemplated under Subsection 10(b)(ii)(A) did not apply, and (2) the after-tax
value of the Total Payments taking into account the reduction in Total Payments
contemplated under Subsection 10(b)(ii)(A). As used in this Agreement, the term
“Base Period Income” means an amount equal to the Executive’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code. For purposes of the opinion of National Tax Counsel, the value of any
noncash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of Section
280G(d)(3) and (4) of the Code (or any successor provisions), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive. The opinion of National Tax Counsel shall be
addressed to the Company and the Executive and shall be binding upon the Company
and the Executive.
Any reduction in Total Payments required by Section 10(b)(ii) shall apply to the
Total Payments so that, under the bases of calculations set forth in such
opinion, there will be no Excess Parachute Payment. In such event, payments or
benefits included in the Total Payments shall be reduced or eliminated by
applying the following principles, in order: (1) the payment or benefit with the
higher ratio of the Parachute Payment value to present economic value
(determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (2) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (3) cash payments
shall be reduced prior to non-cash benefits; provided that if the foregoing
order of reduction or elimination would violate Code Section 409A, then the
reduction shall be made in whatever manner complies with Code Section 409A, as
determined by National Tax Counsel. If such National Tax Counsel so requests in
connection with the opinion required by this Subsection 10(b), the Executive and
the Company shall obtain, at the Company’s expense, and the National Tax Counsel
may rely on, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Executive solely with respect to its status under Section 280G of the
Code and the regulations thereunder.
(iv)Clauses (ii)-(v) of this Subsection 10(b) shall be amended to comply with
any amendment or successor provision to Sections 280G or 4999 of the Code.





--------------------------------------------------------------------------------





If such provisions are repealed without successor, then clauses (ii)-(v) of this
Subsection 10(b) shall be cancelled without further effect.
(v)The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Subsection 10(b), except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of such firm.
(vi)Intentionally omitted.
(vii)Executive agrees that this Agreement and any other agreements which may
give rise to any Section 409A Tax may be amended by the Company on one or more
occasions without the consent or approval of the Executive if in the
determination of the Compensation Committee such amendment is necessary or
appropriate to conform the provisions of such agreement to Treasury Regulation
1.409A-1 et seq. or any position published by the Internal Revenue Service with
respect to Section 409A of the Internal Revenue Code of 1986. The right of the
Company to make such an amendment does not depend on whether the applicable
agreement is subject to such Section but will enable the Company to have uniform
provisions among all agreements having provisions such as the one being amended,
including those under which compensation is subject to such Section. Any such
amendment will become effective upon notice to the Executive. The Company will
seek to give the Executive notice of an amendment with reasonable promptness
after the Compensation Committee has approved the amendment.
11.Death.
(a)Except as provided in Subsection 11(b) hereof, in the event of a Covered
Termination due to the Executive’s death, the Executive’s estate, heirs and
beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.
(b)In the event the Executive dies after a Notice of Termination is given (i) by
the Company or (ii) by the Executive for Good Reason, the Executive’s estate,
heirs and beneficiaries shall be entitled to the benefits described in
Subsection 11(a) hereof and, subject to the provisions of this Agreement, to
such Termination Payment as the Executive would have been entitled to had the
Executive lived, except that the Termination Payment shall be paid within 90
days following the date of the Executive’s death, without interest thereon. For
purposes of this Subsection 11(b), the Termination Date shall be the earlier of
thirty days following the giving of the Notice of Termination, subject to
extension pursuant to the definition of Termination of Employment, or one day
prior to the end of the Employment Period.
12.Retirement. If, during the Employment Period, the Executive and the Employer
shall execute an agreement providing for the early retirement of the Executive
from the Employer, or the Executive shall otherwise give notice that he is
voluntarily choosing to retire early from the Employer, the Executive shall
receive Accrued Benefits through the Termination Date; provided, that if the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Subsection 9(a) hereof.
13.Termination for Disability. If, during the Employment Period, as a result of
the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within thirty days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 14 hereof.
If the Executive’s employment is terminated on account of the Executive’s
disability in accordance with this Section, the Executive shall receive Accrued
Benefits in accordance with Subsection 10(a) hereof and shall remain eligible
for all benefits provided by any long term disability programs of the Company in
effect at the time of such termination.





--------------------------------------------------------------------------------





14.Termination Notice and Procedure. Any Covered Termination by the Company or
the Executive (other than a termination of the Executive’s employment that is a
Covered Termination by virtue of Subsection 3(b) hereof) shall be communicated
by a written notice of termination (“Notice of Termination”) to the Executive,
if such Notice is given by the Company, and to the Company, if such Notice is
given by the Executive, all in accordance with the following procedures and
those set forth in Section 25 hereof:
(a)If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
(b)If the Notice is given by the Executive for Good Reason, the Executive may
cease performing his duties hereunder on or after the date fifteen days after
the delivery of Notice of Termination and shall in any event cease employment on
the Termination Date. If the Notice is given by the Company, then the Executive
may cease performing his duties hereunder on the date of receipt of the Notice
of Termination, subject to the Executive’s rights hereunder.
(c)To the extent provided by Subsection 2(w)(1), the Executive shall have ten
days, or such longer period as the Company may determine to be appropriate, to
cure any conduct or act, if curable, alleged to provide grounds for termination
of the Executive’s employment for Cause under this Agreement pursuant to
Subsection 2(e)(iii) hereof.
(d)The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 25 hereof written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within fifteen days
after receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be thirty days. After the expiration of such period
without a dispute, the contents of the Notice of Termination shall become final
and not subject to dispute.
15.Further Obligations of the Executive.
(a)Competition. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring twelve
months after the Termination Date, without the prior written approval of the
Company’s Board of Directors, participate in the management of, be employed by
or own any business enterprise at a location within the United States that
engages in substantial competition with MGIC, where such enterprise’s revenues
from any such competitive activities amount to 10% or more of such enterprise’s
net revenues and sales for its most recently completed fiscal year; provided,
however, that nothing in this Subsection 15(a) shall prohibit the Executive from
owning stock or other securities of a competitor amounting to less than five
percent of the outstanding capital stock of such competitor.
(b)Confidentiality.
(i)General. During and following the Executive’s employment by the Company, the
Executive shall hold in confidence and not directly or indirectly disclose or
use or copy or make lists of any confidential information or proprietary data of
the Company (including that of the Employer), except to the extent authorized in
writing by the Board of Directors of the Company or required by any court or
administrative agency, other than to an employee of the Company or a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of duties as an executive of the Company.
Confidential information shall not include any information known generally to
the public or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that of the
Company. All records, files, documents and materials, or copies thereof,
relating to the business of the Company which the Executive shall prepare, or
use, or come into contact with, shall be and remain the sole property of the
Company and shall be promptly returned to the Company upon termination of
employment with the Company.
(ii)Exceptions. Notwithstanding anything to the contrary in this Agreement:





--------------------------------------------------------------------------------





(A)Nothing in this Agreement will prohibit, interfere with or discourage a good
faith disclosure by Executive of any confidential information to any
governmental entity related to a suspected violation of the law.
(B)Executive will not be held criminally or civilly liable under any federal or
state trade secret law for disclosing otherwise protected trade secrets and/or
other confidential information as long as the disclosure is made in
(I) confidence to a federal, state, or local government official, directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or (II) a complaint or other
document filed in a lawsuit or other proceeding, as long as such filing is made
under seal.
(C)The Company will not retaliate against Executive in any way for a disclosure
made in accordance with applicable law.
(D)If Executive makes a disclosure of any Company trade secret or other
confidential information in accordance with applicable law and Executive
subsequently files a lawsuit against the Company alleging that the Company
retaliated against the Executive because of its disclosure, the Executive may
disclose the relevant trade secret or other confidential information to the
Executive’s attorney and may use the same in the court proceeding only if (i)
the Executive ensures that any court filing that includes the trade secret or
confidential information at issue is made under seal; and (ii) the Executive
does not otherwise disclose the trade secret or confidential information except
as required by court order.
16.Expenses and Interest. If, after a Change in Control of the Company, (i) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement, (ii) any arbitration proceeding shall be brought to enforce or
interpret any provision contained herein or to recover damages for breach
hereof, or (iii) any legal proceeding shall be brought with respect to the
arbitration provisions hereof, in each case so long as, and to the extent that,
the Executive prevails in such proceeding, the Executive shall recover from the
Company the reasonable attorneys’ fees and necessary costs and disbursements
incurred as a result of the dispute, arbitration or legal proceeding as to which
the Executive has prevailed (“Expenses”), and prejudgment interest on any
arbitration award obtained by the Executive calculated at Prime from the date
that payments to him or her should have been made under this Agreement. Within
ten days after the Executive’s written request therefor (but in no event later
than the end of the calendar year following the calendar year in which such
Expense is incurred), the Company shall reimburse the Executive, or such other
person or entity as the Executive may designate in writing to the Company, the
Expenses. Any dispute as to the reasonableness of the Expenses incurred, or the
extent to which the Executive has prevailed, shall be resolved by the
arbitrator.
17.Payment Obligations Absolute. The Company’s obligation during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else. Except as provided in Subsection 10(b) and
Section 16 of this Agreement, all amounts payable by the Company hereunder shall
be paid without notice or demand. Each and every payment made hereunder by the
Company shall be final, and the Company will not seek to recover all or any part
of such payment from the Executive, or from whomsoever may be entitled thereto,
for any reason whatsoever.
18.Successors.
(a)If the Company sells, assigns or transfers all or substantially all of its
business and assets to any Person or if the Company merges into or consolidates
or otherwise combines (where the Company does not survive such combination) with
any Person (any such event, a “Sale of Business”), then the Company shall assign
all of its right, title and interest in this Agreement as of the date of such
event to such Person, and the Company shall cause such Person, by written
agreement (an





--------------------------------------------------------------------------------





“Assumption Agreement”), to expressly assume and agree to perform from and after
the date of such assignment all of the terms, conditions and provisions imposed
by this Agreement upon the Company, and the Assumption Agreement shall be in
form and substance reasonably satisfactory to the Executive (but if at the time
of a Sale of Business, the chief executive officer of the Company or any officer
of Company who is among the next four highest ranking officers of the Company
has a Key Executive Employment and Severance Agreement, and any of such officers
approves the Assumption Agreement, the Executive, if not one of such five
officers, shall be deemed to have approved the Assumption Agreement). Failure of
the Company to obtain an Assumption Agreement prior to the effective date of
such Sale of Business shall be a breach of this Agreement constituting “Good
Reason” hereunder, except that for purposes of implementing the foregoing the
date upon which such Sale of Business becomes effective shall be deemed the
Termination Date. In case of such assignment by the Company and of assumption
and agreement by such Person, as used in this Agreement, “Company” shall
thereafter mean such Person which executes and delivers the Assumption Agreement
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law, and this Agreement shall inure to the benefit of,
and be enforceable by, such Person. The Executive shall, in his or her
discretion, be entitled to proceed against any or all of such Persons, any
Person which theretofore was such a successor to the Company and the Company (as
so defined) in any action to enforce any rights of the Executive hereunder.
Except as provided in this Subsection 18(a), this Agreement shall not be
assignable by the Company. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company.
(b)This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive under Sections 8, 9, 10, 11, 12, 13 and 16 hereof if the Executive had
lived shall be paid, in the event of the Executive’s death, to the Executive’s
estate, heirs and representatives; provided, however, that the foregoing shall
not be construed to modify any terms of any benefit plan of the Employer, as
such terms are in effect on the date of the Change in Control of the Company,
that expressly govern benefits under such plan in the event of the Executive’s
death.
19.Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
20.Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets forth
the entire understanding between the parties hereto with respect to the subject
matter hereof, and the Executive hereby waives all rights under any prior or
other agreement or understanding between the parties with respect to such
subject matter. Any implication to the contrary in the preceding sentence
notwithstanding, this Agreement shall not affect the Executive’s obligations
under non-competition or confidentiality agreement with the Company, the
Employer or MGIC. This Agreement may not be amended or modified at any time
except by written instrument executed by the Company and the Executive,
provided, however, the Company may, on one or more occasions without the
approval of the Executive, amend this Agreement with the approval of the Board
to the extent the Company determines such amendment is necessary to comply with
the provisions of the Emergency Economic Stabilization Act of 2008 or any
regulation or program issued or established thereunder. Any such amendment will
become effective upon notice to the Executive. The Company will seek to give the
Executive notice of an amendment with reasonable promptness after the Board has
approved the amendment.
21.Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. In addition, if prior to the date of payment of the Termination
Payment hereunder, the Federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due with
respect to any payment or benefit to be provided hereunder, the Company may
provide for an immediate payment of the amount needed to pay the Executive’s
portion of such tax (plus an amount equal to the taxes that will be due on such
amount) and the Executive’s Termination Payment shall be reduced accordingly.
The Company shall be entitled to rely on an opinion of the National Tax Counsel
if any question as to the amount or requirement of any such withholding shall
arise.





--------------------------------------------------------------------------------





22.Additional Section 409A Provisions.
(a)If any payment amount or the value of any benefit under this Agreement is
required to be included in an Executive’s income prior to the date such amount
is actually paid or the benefit provided as a result of the failure of this
Agreement (or any other arrangement that is required to be aggregated with this
Agreement under Code Section 409A) to comply with Code Section 409A, then the
Executive shall receive a distribution, in a lump sum, within 90 days after the
date it is finally determined that the Agreement (or such other arrangement that
is required to be aggregated with this Agreement) fails to meet the requirements
of Section 409A of the Code; such distribution shall equal the amount required
to be included in the Executive’s income as a result of such failure and shall
reduce the amount of payments or benefits otherwise due hereunder.
(b)The Company and the Executive intend the terms of this Agreement to be in
compliance with Section 409A of the Code. To the maximum extent permissible, any
ambiguous terms of this Agreement shall be interpreted in a manner which avoids
a violation of Section 409A of the Code and, subject to mutual written consent
of the Executive and the Company, payments may be deferred hereunder to comply
with Code Section 409A requirements.
(c)The Executive acknowledges that to avoid an additional tax on payments that
may be payable or benefits that may be provided under this Agreement and that
constitute deferred compensation that is not exempt from Section 409A of the
Code, the Executive must make a reasonable, good faith effort to collect any
payment or benefit to which the Executive believes the Executive is entitled
hereunder no later than 90 days after the latest date upon which the payment
could have been made or benefit provided under this Agreement, and if not paid
or provided, must take further enforcement measures within one 180 days after
such latest date.
23.Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company. This Agreement supersedes any prior
Key Executive Employment and Severance Agreement between the Executive and the
Company.
24.Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin applicable to contracts made therein between
residents thereof. Any dispute arising out of this Agreement shall be determined
by arbitration under the rules of the American Arbitration Association then in
effect. The venue for the arbitration (and any legal action to enforce the
foregoing obligation to arbitrate) shall be Milwaukee, Wisconsin or, if the
Executive is not then residing or working in the Milwaukee, Wisconsin
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election of the Executive with respect to such venue shall be
either Milwaukee, Wisconsin or in the judicial district encompassing that city
in the United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence. For purposes of
any legal action to enforce the foregoing obligation to arbitrate, the parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.
25.Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Subsection 14(d) hereof, shall be deemed given
when actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
MGIC Investment Corporation, Attention: Secretary (or President, if the
Executive is the Secretary), 250 East Kilbourn Avenue, Milwaukee, Wisconsin
53202, or if to the Executive, at the address set forth below the Executive’s
signature to this Agreement, or to such other address as the party to be
notified shall have theretofore given to the other party in writing.





--------------------------------------------------------------------------------





26.No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.
27.Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.





